Citation Nr: 0934010	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-14 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a left eye cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
April 1990.  His decorations include the Combat Action 
Ribbon.  

By rating action in July 2000, the RO denied the Veteran's 
claims for service connection for a left eye cataract, polyps 
and cancer in the colon, and a left foot disorder as not well 
grounded, as well as denied a claim for an increased rating 
for a right eye disability.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which eliminated the well grounded requirement, and 
provided for the readjudication of claims denied as not well 
grounded between July 1999 and November 2000.  See Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

Therefore, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal of the July 2002 rating decision 
that readjudicated the Veteran's claims, but denied service 
connection for a left eye cataract, polyps and cancer in the 
colon, a left foot disorder, a heart murmur and hypertension 
on the merits; however, the RO also granted an increased 
rating for right eye disability.  The Veteran filed a notice 
of disagreement in October 2002, and the RO issued a 
statement of the case (SOC) in June 2003.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.  In June 2005, the RO issued 
a supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection and for an increased 
rating.

In a November 2005 statement by the Veteran's representative, 
the Veteran withdrew from appeal his claims of service 
connection for polyps and cancer in the colon, a left foot 
disorder, a heart murmur and hypertension, and for a higher 
rating for a right eye disability.  As such, the only matter 
remaining for appellate consideration is that set forth on 
the title page.

In March 2006, the Veteran and his wife testified during a 
hearing before a Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

In May 2006, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence and to clarify if the Veteran still desired a 
hearing before RO personnel.  In September 2006, the Veteran 
testified during a hearing before a Decision Review Officer 
at the RO; a transcript of that hearing is of record.  After 
completing the requested development, the AMC continued the 
denial of the claim (as reflected in a June 2007 SSOC).  

In May 2009, the Veteran testified during a hearing before 
another Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran currently has a left eye cataract, and 
competent medical opinion evidence on the question of whether 
the Veteran's left eye cataract had its onset in service is 
in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for left eye cataract are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) includes enhanced duties 
to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for left eye cataract, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this appeal, the evidence of record clearly establishes 
that the Veteran has the claimed disability, as reflected, 
for example, in the report of February 2007 examination 
showing a diagnosis of left eye cataract.  Thus, the 
remaining question is whether the current left eye cataract 
is related to service.

During the Veteran's hearings, both he and his wife testified 
that during service, doctors had told them that the Veteran 
had a small left eye cataract.  Of note, service connection 
is currently in effect for a right eye cataract and the 
Veteran has had his right eye enucleated.  His wife reported 
that at one of his in-service right eye cataract surgeries, 
the doctor told her of the left eye cataract but suggested 
they do nothing about it at that point, apparently because of 
the problems with the other eye.

Treatment records show that during service, there were some 
left eye complaints that were diagnosed as viral 
conjunctivitis.  In August 1986, approximately four years 
before the Veteran's retirement after 30 years of service, a 
doctor noted left eye early cataract.  Other treatment 
records, however, including some records from after the 
diagnosis of an early cataract in 1986, note a normal left 
eye.  In April 1988, one physician noted early cortical lens 
symptoms; another noted an area of white on examination of 
the eye, although at that time the cornea and lens 
were reportedly clear.   
 
The Veteran retired in April 1990.  In November 1994, he 
called VA to request a referral to the eye clinic; at that 
time, he reported to VA that he had been diagnosed as having 
a small left eye cataract in 1988.  He was subsequently 
examined and a left eye cataract was found.  

The Veteran was afforded a VA eye examination in September 
1999.  Slit lamp examination in the left eye revealed 2 to 3+ 
central and peripheral cortical cataracts with 1+ nuclear 
sclerotic cataract.  The examiner diagnosed mild nuclear 
sclerotic cataract and moderate cortical cataract of the left 
eye.  Left eye cataract was also diagnosed at September 2001, 
January 2005, and March 2006 VA eye examinations.  No opinion 
as to the etiology of any left eye cataract was offered by 
any of the VA examiners.  

The Veteran was afforded a VA examination in February 2007.  
Left eye cataract was again diagnosed.  After a review of the 
medical history, the examiner stated that it is more likely 
than not that the cataract of the left eye is not medically 
related to service.  The examiner explained that according to 
the Veteran's medical record, the near vision out of the left 
eye was 20/20 at least until 1998 and there was no indication 
that there was anything that occurred during the Veteran's 
service that would have caused the cataract.  The examiner 
was subsequently asked to prepare an addendum to the 
examination report that included discussion of in-service 
records, particularly, those that appear to include 
assessment of cataract in the Veteran's left eye.  
 
In the requested addendum, the February 2007 examiner offered 
the following opinion: 

[I]t is my opinion that the veteran's cataract of 
the left eye is, less likely as not, medically 
related to service.  In reviewing the requested 
examinations a second time, it remains ambiguous as 
to whether or not the veteran had a cataract in his 
left eye or if he did have a cataract as of April 
1988 . . . .  The last examination found in the 
veteran's Medical Record, dated April of 1988, 
indicated that the lens was clear in the left eye.  
If the veteran did, in fact, have a cataract in the 
left eye at that time, it does not appear that it 
was visually significant.  There are no findings in 
the veteran's Service Medical Records to indicate 
that the cataract was in any way medically related 
to service.

The Board finds that, although the VA examiner stated that 
the left eye cataract is less likely as not related to 
service, the rationale for the opinion actually supports a 
finding that the competent evidence is at least in equipoise 
as to that question.  Specifically, the examiner stated that 
"it remains ambiguous" as to whether the Veteran had a 
cataract in his left eye during service.  Under VA 
regulation, reasonable doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  In this case, there is 
evidence of a left eye cataract documented in service 
treatment records.  Hence, unless the preponderance of the 
evidence establishes that there was no left eye cataract 
during service, the principles of the reasonable doubt 
doctrine necessitate a finding that the Veteran did in fact 
have a left eye cataract during service.  As the examiner 
opined that "it remains ambiguous," the evidence does not 
preponderate against a finding that the Veteran had a left 
eye cataract during service.  Four years after the Veteran's 
retirement, a left eye cataract was again noted and has 
continued to be noted on numerous occasions ever since.

Given the totality of the evidence, particularly to include 
the medical records showing a left eye cataract during 
service, and resolving all reasonable doubt on the question 
of medical nexus in the Veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board finds that the criteria for service connection 
for left eye cataract are met.


ORDER

Service connection for left eye cataract is granted.




____________________________                           
__________________________
         JAMES L. MARCH			  WAYNE M. BRAEUER
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
JACQUELINE E. MONROE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals




 Department of Veterans Affairs


